UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

CHRIS SCHNABEL,

                        Plaintiff,                      1:17-cv-00190-MAT
         -v-                                            DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________



                                   INTRODUCTION

     Chris Schnabel (“Plaintiff”), represented by counsel, brings

this action pursuant to Title II of the Social Security Act (“the

Act”),   seeking    review    of     the   final   decision   of   the    Acting

Commissioner       of     Social      Security     (“Defendant”     or      “the

Commissioner”) denying her application for disability insurance

benefits (“DIB”). The Court has jurisdiction over the matter

pursuant to 42 U.S.C. § 405. Presently before the Court are the

parties’ competing motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure.                   For the

reasons set forth below, the Commissioner’s decision is reversed,

Plaintiff’s motion is granted to the extent that the matter is

remanded   solely       for   calculation     payment    of   benefits,      and

Defendant’s motion is denied.
                                PROCEDURAL BACKGROUND

     On April 22, 2013, Plaintiff protectively filed for DIB,

alleging disability beginning September 4, 2012. Administrative

Transcript (“T.”) 64. The claim was initially denied on June 12,

2013,   and      again     denied    on   July    18,    2013,   after    Plaintiff

requested reconsideration. T. 90-101. Plaintiff timely requested

a hearing. T. 102-03. A hearing was conducted on April 16, 2015,

in Buffalo, New York by administrative law judge (“ALJ”) Timothy

M. McGuan. T. 34-63. Plaintiff appeared with her attorney and

testified. An impartial vocational expert (“VE”) also testified.

     The ALJ issued an unfavorable decision on September 23,

2015. T. 12-15. Plaintiff timely appealed the decision to the

Appeals    Council        (“AC”),   which   denied      Plaintiff’s     request   for

review on January 6, 2017, making the ALJ’s decision the final

decision    of      the    Commissioner.     T.   1-5.    Plaintiff     then   timely

commenced this action.

                                 THE ALJ’S DECISION

     The      ALJ      applied      the   five-step       sequential     evaluation

promulgated       by      the   Commissioner      for    adjudicating    disability

claims.    See       20    C.F.R.    §    404.1520(a).      Initially,     the    ALJ

determined that Plaintiff met the insured status requirements of

the Act through December 31, 2017. T. 21.



                                            2
     At step one of the sequential evaluation, the ALJ found that

Plaintiff    had    not    engaged     in       substantial      gainful    since    her

alleged onset date. Id.

     At    step    two,    the   ALJ   determined         that    Plaintiff    had    the

“severe” impairments of major depression, anxiety disorder, and

bipolar disorder. Id. The ALJ also determined that Plaintiff’s

medically     determinable        impairments        of    high     blood     pressure,

chronic     vertigo,      migraines,        and    an     injured      shoulder      were

nonsevere, noting that Plaintiff had not alleged any limitations

due to these impairments. T. 22.

     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equaled an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix    1.     The    ALJ    specifically       considered         Listings    12.04

(Depressive, Bipolar, and Related Disorders) and 12.06 (Anxiety

and Obsessive-Compulsive Disorders) in making this determination.

T. 22.

     Before       proceeding     to    step      four,    the    ALJ    assessed     that

Plaintiff had the residual functional capacity (“RFC”) to perform

a full range of work at all exertional levels, with the following

non-exertional limitation: can never interact with the general

public. T. 24.



                                            3
      At step four, the ALJ determined that Plaintiff was capable

of performing her past relevant work as a compensation manager.

T. 27. In the alternative, at step five, the ALJ relied on the

VE’s testimony to find that, taking into account Plaintiff’s age,

education, work experience, and RFC, there are other jobs that

exist     in   significant      numbers        in    the    national         economy     that

Plaintiff      could    also        perform,      including        the       representative

occupations of industrial cleaner and laundry laborer. T. 28. The

ALJ   accordingly       found       that    Plaintiff      had     not       been   under    a

disability, as defined in the Act. Id.

                                    SCOPE OF REVIEW

      A    district         court     may    set      aside      the         Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

The district court must accept the Commissioner’s findings of

fact, provided that such findings are supported by “substantial

evidence”      in     the     record.       See     42     U.S.C.        §    405(g)     (the

Commissioner’s        findings       “as    to      any    fact,    if       supported      by

substantial         evidence,       shall      be    conclusive”).             “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Shaw v. Chater, 221
                                             4
F.3d 126, 131 (2d Cir. 2000) (quotation omitted). The reviewing

court nevertheless must scrutinize the whole record and examine

evidence that supports or detracts from both sides. Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The

deferential standard of review for substantial evidence does not

apply     to    the      Commissioner’s     conclusions       of    law.”    Byam    v.

Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                       DISCUSSION

      Plaintiff contends that remand is warranted because the RFC

finding is not supported by substantial evidence. In particular,

Plaintiff argues that the ALJ: (1) erred by substituting his own

medical    opinion        in   place   of   the   qualified     opinion      evidence,

objective findings, and other medical evidence of record; and

(2)   failed        to   properly   evaluate      the   opinions     of    Plaintiff’s

treating sources.

        For the reasons discussed below, the Court agrees with

Plaintiff that, under the applicable regulations, the ALJ was

required       to    afford     controlling       weight   to      the    opinions   of

Dr. Bolaram and Dr. Schubmehl. Moreover, because the medical

evidence of record compels a finding of disability, remand of

this matter solely for calculation and payment of benefits is

warranted.
                                            5
I.   Evaluation of the Medical Opinions of Record

     The ALJ referred to the opinions of four physicians in his

decision. T. 26-27. The first three opinions, to which the ALJ

gave “great” weight, were from non-examining state agency review

physicians,     Dr.   Jill   Rowan,    Dr.   Renee      McPherson-Salandy,       and

Dr. Raymond Flannery. See T. 67-72, 77-85, 258-61. The ALJ also

referred to two opinions from Plaintiff’s treating psychiatrist,

Dr. Jayanth Bolaram. T. 27 referring to T. 253, 255. The ALJ gave

Dr. Bolaram’s opinions “some, but not great” weight.

     A.     Psychiatric Evaluation and Progress Note by Dr. Bolaram

     On October 9, 2012, Plaintiff presented to Dr. Bolaram for a

psychiatric     evaluation,    after    being      referred    by    her    treating

therapist, Licensed Clinical Social Worker (“LCSW”) Braunstein.

T. 254-55. Plaintiff reported she had recently started having

episodes of panic attacks, anxiety, and depressed mood. She also

had started to feel as though she was decompensating. Plaintiff

further reported a history of depression of more than ten years

and that she had been treated in a psychiatric hospital in the

past,     but   her   severe      anxiety,       problems     with    sleep,     and

overwhelming     depression       started    a    few   months      prior   to   her

evaluation.     She    was   no     longer       able   to   handle     day-to-day

activities. T. 254. At the time of the evaluation, Plaintiff

reported she was taking Effexor XR, metoprolol, lovastatin, and
                                        6
lisinopril. She was on short-term disability from her job of

eight   years   and    was    also   the       caretaker   for    her    78-year-old

mother. T. 255.

      Upon examination, Dr. Bolaram noted Plaintiff looked older

than her stated age of 54 years. Plaintiff’s speech was slow in

rate and volume. Her mood was anxious and depressed; her affect

was     tearful,      withdrawn      and       sad.   Plaintiff          denied   any

hallucinations     and       her   thought       process    was     goal-directed.

Dr. Bolaram noted Plaintiff had problems with attention and was

unable to do serial sevens. Id.

      Dr.   Bolaram      diagnosed    Plaintiff       with       major    depressive

disorder-severe       recurrent      type       without    psychotic       features,

generalized anxiety disorders, hypertension, hyperlipidemia and,

chronic depression. Her psychiatric symptoms were exacerbated by

financial issues, family issues, poor coping skills, and poor

response to treatment. Id. Dr. Bolaram noted he would change her

anti-depressant medication to Zoloft and Ambien and taper her off

of Effexor XR. Dr. Bolaram made note that he would see Plaintiff

again in two weeks and that she should continue to attend therapy

sessions with LCSW Braunstein. Dr. Bolaram opined Plaintiff was

disabled due to her current symptomatology and would be unable to

return to work at that point in time. Id.



                                           7
       In a progress note dated May 9, 2013, Dr. Bolaram noted

Plaintiff showed no improvement and continued to be chronically

anxious and overwhelmed. T. 253. Plaintiff’s medications had been

increased in March 2013, but she had not shown much progress

since then. Dr. Bolaram noted Plaintiff continued to be disabled

and was “unable to handle day to day” and got overwhelmed very

easily. On examination, Plaintiff was tearful and in an anxious

mood    with        increased     psychomotor    activity.    Id.    Dr.   Bolaram

continued      Plaintiff’s        current   combination      of   medications    of

Wellbutrin, Effexor, and Xanax and planned to see Plaintiff again

in three weeks.

       In his decision, the ALJ gave Dr. Bolaram’s opinions “some,

but not great” weight. T. 27. He noted that Dr. Bolaram had not

provided specific limitations as to what Plaintiff could or could

not do. The ALJ further reasoned that Dr. Bolaram’s opinions only

covered a period of eight consecutive months. Finally, the ALJ

stated Dr. Bolaram’s opinions conflicted with “other evidence”

and then cited to the entire medical record, generally.

       B.   Treatment Notes and Opinions of Dr. John Schubmehl

       The record also contains treatment notes from Plaintiff’s

treating psychiatrist Dr. Schubmehl. See T. 263-76. Plaintiff

began seeing Dr. Schubmehl after she moved back to New York from

Florida,       in     September     2013.   At   her   initial      evaluation   on
                                            8
September 17, 2013, Dr. Schubmehl noted Plaintiff exhibited a

constricted affect, moderate depression and anxiety, and suicidal

ideation.      T. 269.    Plaintiff          returned         to       Dr.   Schubmehl       for a

follow-up session on September 27, 2013. T. 271. Dr. Schubmehl

noted Plaintiff continued to be severely depressed and reported

that     she    had    experienced           some          “melt       downs.”       Plaintiff’s

examination revealed a depressed and agitated mood and affect,

and her     general     appearance          was       sad    and   teary.       Dr. Schubmehl

directed Plaintiff to remain absent from work until November 1,

2013. Id.

       The record contains five additional treatment notes from

Dr. Schubmehl, spanning from October 2013, to May 2014. T. 272-

76. On November 18, 2013, Dr. Schubmehl diagnosed Plaintiff with

bipolar II        disorder     and    changed          her    medications.           T.   273.   On

March 17, 2014, Dr. Schubmehl noted Plaintiff’s dysphoric mood

and    opined      Plaintiff         was     unable          to    work        and    had     poor

concentration.        T. 275.    On        May       15,    2014, Dr.         Schubmehl      again

opined    Plaintiff      was    unable       to       work.       T.    276.    At    that    same

session, Plaintiff informed Dr. Schubmehl she had lost her health

insurance, which was why she had not been seen by him for two

months.     Dr.     Schubmehl        suggested             Plaintiff         seek    alternative

treatment at Ontario County Mental Health or Clifton Springs

Hospital. Id. On July 9, 2014, Plaintiff checked herself into
                                                 9
Clifton Springs Hospital’s emergency department and stated, “I

either need to be euthanized or I need help. I can’t do this any

longer. I can’t take it anymore.” T. 282.

      In his decision, the ALJ mentioned that Plaintiff had been

treated    by     Dr.    Schubmehl,      who      had    diagnosed       Plaintiff          with

bipolar disorder.          T.   22,    24.    The    ALJ      also     noted       Plaintiff’s

depression       and     bipolar      disorder       were      confirmed           by    further

treatment at Clifton Springs Hospital. T. 22. However, the ALJ

did not acknowledge Dr. Schubmehl’s multiple notes that Plaintiff

was unable to work, nor did he treat those notes as opinions, as

he did with Dr. Bolaram’s treatment notes.

II.   The ALJ’s Failure to Properly                      Comply      with     the       Treating
      Physician Rule Requires Remand

      Plaintiff argues the ALJ failed to properly evaluate the

opinions     of     her     treating         psychiatrists,            Dr.        Bolaram    and

Dr. Schubmehl. Specifically, Plaintiff argues the ALJ failed to

analyze    the     factors      required       by       the    SSA     regulations          when

discounting Dr. Bolaram’s opinion. Plaintiff further argues it

was   reversible        error   for    the     ALJ   to       ignore    the       opinions    of

Dr. Schubmehl. For the reasons set forth below, the Court finds

the ALJ failed to comply with the treating physician rule, thus

requiring remand.

      It   is     well    established        that    the      opinion        of    a    treating


                                             10
physician         is   entitled    to    controlling       weight    if    it    is       well

supported         by    clinical   and    laboratory       techniques      and       is    not

inconsistent           with   other    substantial     evidence.         See    20   C.F.R.

§ 404.1527; see also Clark v. Comm’r of Soc. Sec., 143 F.3d 115,

118    (2d   Cir.       1998)   (discussing        application      of    the    treating

physician rule). A corollary to the treating physician rule is

the “good reasons rule,” based on the regulations specifying that

“the Commissioner ‘will always give good reasons’” for the weight

given to a treating source opinion. Halloran v. Barnhart, 362

F.3d 28, 32 (2d Cir. 2004) (quoting 20 C.F.R. § 404.1527(d)(2);

citing 20 C.F.R. § 416.927(d)(2)). While an ALJ may give less

than controlling weight to a treating physician’s opinion, he or

she must “comprehensively set forth [his or her] reasons for the

weight assigned to a treating physician’s opinion.” Halloran, 362

F.3d   at    33.       “Those   good     reasons    must     be   ‘supported         by   the

evidence in the case record, and must be sufficiently specific .

. . .’” Blakley v. Comm’r of Social Sec., 581 F.3d 399, 406 (6th

Cir. 2009) (quoting Social Security Ruling (“SSR”) 96–2p, 1996 WL

374188,      at    *5    (S.S.A.      July   2,    1996)).    Furthermore,           when   a

treating physician’s opinion is not given controlling weight, the

ALJ must apply various factors to ascertain the weight to give

the opinion: (1) the frequency of examination and the length,

nature and extent of the treatment relationship; (2) the evidence
                                             11
in support of the opinion; (3) the opinion’s consistency with the

record as a whole; (4) whether the opinion is from a specialist;

and (5) other relevant factors. See 20 C.F.R. § 404.1527; see

also Rosa v. Callahan, 168 F.3d 72, 78 (2d Cir. 1999).

     The treating physician rule in effect at the time the ALJ

issued his decision required the ALJ to give controlling weight

to the opinions of Dr. Bolaram and Dr. Schubmehl, and by failing

to do so, the ALJ failed to meet his burden.

     A.        The ALJ Failed to Provide “Good Reasons” for Giving
               Less Than Controlling Weight to Dr. Bolaram’s Opinions

     Granting      “some,    but   not    great”    weight       to   Dr.   Bolaram’s

opinions fell within the ALJ’s discretion, provided he gave “good

reasons” for doing so. See Halloran, 362 F.3d at 32. As noted

above, the ALJ discounted Dr. Bolaram’s opinions because they

gave no specific limitations, only covered a period of eight

consecutive months, and conflicted with other evidence. T. 27.

These reasons fall short of “good reasons.”

     As a threshold matter, the Court notes that the ultimate

issue     of    disability   is    reserved      for      the    Commissioner    and

conclusory opinions on the matter are not entitled to any weight.

Taylor    v.    Barnhart,    83    F.    App’x     347,    349    (2d   Cir.    2003)

(unpublished opn.); see also SSR 96-5p, 1996 WL 374183, at *1

(S.S.A. July 2, 1996) (“treating source opinions on the issues


                                         12
that are       reserved    to   the   Commissioner     are    never    entitled      to

controlling weight or special significance”). However, the ALJ

did not provide this explanation for why he gave Dr. Bolaram’s

opinions “some       but    not   great”    weight.    Instead,       the   ALJ only

explained that the opinions did not provide specific limitations

as to what Plaintiff could or could not do, only covered a period

of eight consecutive months, and conflicted with “other evidence”

in   the       record,    without     specifically      identifying         any   such

conflicts.

     Although the ALJ was accurate stating that Dr. Bolaram did

not provide a functional assessment in his treatment notes, there

is no evidence in the record indicating the ALJ requested a

formal medical source statement from Dr. Bolaram. Instead, the

ALJ classified statements in Dr. Bolaram’s initial evaluation and

progress notes as opinions. The ALJ then discounted the opinions

for not having functional assessments. This was error. “As courts

in this Circuit have previously observed, ‘it is unreasonable to

expect a physician to make, on his own accord, the detailed

functional assessment demanded by the Act in support of a patient

seeking SSI benefits.’” Cadet v. Colvin, 121 F. Supp.3d 317, 320

(W.D.N.Y. 2015) (quoting Ubiles v. Astrue, No. 11-CV-6340T MAT,

2012 WL 2572772, at *9 (W.D.N.Y. July 2, 2012)). Accordingly,

“where     a    record    contains    no   formal     RFC    assessments      from   a
                                           13
treating   physician    and   does   not   otherwise   contain    sufficient

evidence   (such   as    well-supported      and   sufficiently     detailed

informal RFC assessments or, where a physician refuses to provide

such assessments, opinions from other examining and consulting

physicians) from which the petitioner’s RFC can be assessed, an

‘obvious gap’ exists and the ALJ is obligated to further develop

the record.” Cadet, 121 F. Supp.3d at 320. Failure to do so is

error. See Ubiles, 2012 WL 2572772, at *9 (ALJ erred by not

recontacting   plaintiff’s      treating     physician    to     request   a

function-by-function assessment of plaintiff’s limitations after

finding the physician’s opinions within the treatment notes to be

“vague and non-specific” and thus not due controlling weight).

     Although there is no evidence indicating Dr. Bolaram refused

to provide a functional assessment, thus justifying the reliance

on other consulting sources, see Cadet, 121 F. Supp.3d at 320,

there is also no indication in the record that Dr. Bolaram was

contacted by the ALJ for a medical source statement, despite

Plaintiff seeing Dr. Bolaram on a number of occasions. Yet, the

ALJ chose instead to rely on the functional assessments provided

by the three non-examining state agency physicians, who had only

reviewed Plaintiff’s medical records. The Court finds the ALJ’s

failure to contact Dr. Bolaram and afford him an opportunity to

provide a functional assessment of Plaintiff’s abilities resulted
                                     14
in the ALJ’s failure to properly develop the record, and thus, is

not a “good reason” for rejecting his opinions. See Velic v.

Commissioner of Social Security, No. 14-cv-3847(BMC), 2018 WL

1136082, at *6 (E.D.N.Y. Feb. 28, 2018) (“In light of the ALJ’s

failure to develop the record, the lack of evidence . . . is not

a   good        reason      for    rejecting          the     treating        psychiatrists’

assessment of plaintiff’s limitations.”); Marcano v. Berryhill,

No. 16cv08033(DF), 2018 WL 2316340, at *23 (S.D.N.Y. April 30,

2018) (ALJ’s reasons for according little weight to treating

psychiatrist’s opinion “are attributable to her own failure to

develop the record, and cannot be considered ‘good’ reasons”).

     The ALJ’s remaining reasons for not granting controlling

weight     to    Dr.     Bolaram’s       opinions      also     fail     to    stand   up   to

scrutiny.       Finding a         treatment       history     of eight        months   to   be

insufficient to warrant controlling weight is not in of itself

improper. The regulations require an ALJ to consider the length

of treatment history when weighing the opinion of a treating

physician.       See     20   C.F.R.     §   404.1527;        see   also      Bulavinetz v.

Astrue, 663 F. Supp.2d 208, 212 (W.D.N.Y. 2009) (finding ALJ

permissibly rejected opinion of treating mental health counselor

in part because “even if it were entitled to controlling weight,

[the]    opinion       is     based     on   a    treatment      history       of   only    six

months”).        However,         the    Court        finds     the    ALJ’s        reasoning
                                                 15
contradictory,      given he    opted      to    give “great”      weight     to   the

opinions of non-examining state agency reviewing physicians who

had no treatment history with Plaintiff at all.

      Finally,     the   ALJ   reasoned         that    Dr.     Bolaram’s    opinion

conflicted with “other evidence” and then proceeded to generally

cite to all of Plaintiff’s medical records. Again, the Court

finds this justification falls short of being a “good reason” to

discount Dr. Bolaram’s opinion. “[G]ood reasons must be supported

by the evidence in the case record, and must be sufficiently

specific . . . .” Harris v. Colvin, 149 F. Supp.3d 435, 441

(W.D.N.Y. 2016)(emphasis added); see also Hayden v. Commissioner

of Social Security, 338 F. Supp.3d 129, 137 (W.D.N.Y. 2018) (“In

sum, the Court finds that the three-line explanation contained in

the    ALJ’s       decision    as    to         why     [plaintiff’s        treating

psychiatrist’s]      opinion    is   afforded          little    weight     does   not

fulfill the ‘good reasons’ requirement, as it is not sufficiently

specific, and does not ‘comprehensively set forth reasons for the

weight assigned to a treating physician’s opinion.’”) (quoting

Halloran, 362 F.3d at 33).

      B.   The ALJ’s Failure to Weigh Dr. Schubmehl’s Opinions
           Requires Remand

      As   noted     above,    the   ALJ        acknowledged      Dr.   Schubmehl’s

diagnosis of bipolar disorder, but failed to provide any further


                                        16
analysis of his treatment notes or any other reasons for not

giving his opinions controlling weight. Accordingly, the Court

finds   that      remand    for   further      administrative   proceedings      is

necessary.

       The Court does not accept the Commissioner’s after-the-fact

justification of the ALJ’s failure to consider Dr. Schubmehl’s

opinions. See McCray v. Berryhill, No. 6:17-cv-06478-MAT, 2018 WL

3386338,     at     *5     (W.D.N.Y.    July     12,    2018)   (rejecting      the

Commissioner’s post hoc justifications for the weight applied to

the opinion of plaintiff’s treating physician). The Commissioner

argues there was no need to include Dr. Schubmehl’s opinions

because they have “most of the same defects as Dr. Bolaram’s

statement.” Docket 12, pg. 26. The Commissioner also proposes

that perhaps the ALJ ignored Dr. Schubmehl’s opinions because

“the    doctor’s     handwritten       notes    are    frequently   difficult    to

decipher.” Id. However, the ALJ made no note of these reasons in

his decision, and it would inappropriate for the Court to uphold

the determination based upon them. See, e.g., Snell v. Apfel, 177

F.3d 128, 134 (2d Cir. 1999) (“A reviewing court may not accept

. . . counsel’s post hoc rationalizations for agency action.”).

III. Remedy

       Under 42 U.S.C. § 405(g), the district court has the power

to affirm, modify, or reverse the ALJ’s decision with or without
                                         17
remanding for a rehearing. Remand solely for calculation and

payment of benefits is appropriate where the record persuasively

demonstrates the claimant’s disability, Parker v. Harris, 626

F.2d 225, 235 (2d Cir. 1980), and there is no reason to conclude

that     additional       evidence   exists     that   might    support      the

Commissioner’s claim that the claimant is not disabled, Butts v.

Barnhart, 388 F.3d 377, 385–86 (2d Cir. 2004).

       For the reasons set forth above, the Court finds that the

ALJ’s    decision    to    give   less   than   controlling    weight   to   the

opinion of Plaintiff’s treating psychiatrists, Dr. Bolaram and

Dr.     Schubmehl,    was     legally     erroneous    and    unsupported     by

substantial evidence. Likewise, the ALJ’s reliance on the non-

examining opinions of state agency physicians was improper and

not based on substantial evidence. Non-examining opinions do not

carry the same weight as opinions from those who cared for a

claimant. Westphal v. Eastman Kodak Co., No. 05-CV-6120, 2006 WL

1720380, at *4-5 (W.D.N.Y. June 21, 2006). Furthermore,

            [b]ecause a psychiatric opinion that is based
            solely on a review of medical records is
            inherently less reliable than an opinion
            based on a face-to-face examination, it is an
            abuse of discretion to rely solely on such
            opinions, particularly in a case such as
            this, where the opinion of every physician
            who actually examined the plaintiff agreed
            that plaintiff is disabled.



                                         18
Id.; see also Valazquez v. Barnhart, 518 F. Supp.2d 520, 524

(W.D.N.Y. 2007) (“A psychiatric opinion based on a face-to-face

interview with the patient is more reliable than an opinion based

on a review of a cold medical record . . . .”) (citing Westphal,

2006 WL 1720380, at *4-5). Had the ALJ given proper weight to the

medical     opinions   of    Dr.     Bolaram      and    Dr.   Schubmehl,        and

consideration to Plaintiff’s medical record as a whole, a finding

of disability would have necessarily followed. Accordingly, the

Court finds that remand solely for the calculation and payment of

benefits is warranted.

                                    CONCLUSION

      For   the   foregoing     reasons,        the   Court    finds     that    the

Commissioner’s     decision     was       legally     erroneous    and    is     not

supported    by   substantial      evidence.     It   therefore   is     reversed.

Accordingly, Defendant’s motion for judgment on the pleadings

(Docket No. 12) is denied, and Plaintiff’s motion for judgment on

the   pleadings    (Docket    No.    9)    is   granted,   and    this    case    is

remanded solely for the calculation and payment of benefits. The

Clerk of Court is directed to close this case.

      ALL OF THE ABOVE IS SO ORDERED.

                                           S/Michael A. Telesca
                                      _____________________________
                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge


Dated:      February 14, 2019
            Rochester, New York


                                          19
